U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/PSB
NUMBER: 5324.10
DATE:
February 15, 2013

Sex Offender Programs
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To establish procedures and guidelines for Sex Offender Treatment and Management Services in
the Bureau of Prisons (Bureau). This Program Statement is a plain-language, comprehensive set
of operational guidelines for sex offender programs operated by psychologists, treatment
specialists, and other Bureau staff.
a. Program Objectives. The expected results of this Program Statement are to establish:
■ Treatment programs that provide sexual offenders in Bureau institutions the opportunity to
change behaviors, thereby reducing criminality and recidivism.
■ Specialized correctional management practices to address behavior that indicates increased
risk for sexual offenses upon release.
■ Evaluation services to appraise risk of sexual offenses upon release and provide
recommendations for effective reintegration into the community.
■ Transition services for sexual offenders releasing to the community.
SENTRY definitions and assignments are on the Psychology Treatment Programs section of the
Psychology Services website on Sallyport. Treatment forms discussed in this policy are also
located on Sallyport (Policy/Forms on the toolbar).
b. Definitions
■ Sexual offender. Any inmate with a current or prior sexual offense conviction, or a
conviction for an offense that involved a sexual element (e.g., convicted of Robbery with
offense conduct that includes the rape of the victim). For the purposes of this Program
Statement, criminal violations involving sexual conduct with a consenting adult (e.g.,
prostitution, pimping) are not sexual offenses.

■ Actuarial instruments. Classification of the recidivism risk of sexual offenders by the use
of assessment protocols established by scientific research.
■ Risk level. Classification of the likelihood of a sexual offender committing new offenses
upon release, as determined by actuarial instruments and review of clinical factors associated
with risk.
■ Risk-relevant behavior. Institution behavior related to a sexual offender’s history that
indicates risk of future sexual offending upon release (e.g., an inmate convicted of child
pornography who collects pictures of children; a sex offender who attempts to contact
potential child victims).
■ Specialized correctional management. Correctional practices directed at detecting,
identifying, and applying appropriate consequences to risk-relevant sexual behavior.
c. Institution Supplement. Each institution with a Sex Offender Management Program is
required to have an Institution Supplement that reflects that institution’s unique characteristics
and specifies how it will monitor inmates for risk-relevant behavior. Specific items to be
covered are listed in Section 4.8.
2. AGENCY ACA ACCREDITATION PROVISIONS
None.
REFERENCES
Program Statements
P5100.08
Inmate Security Designation and Custody Classification (9/12/2006)
P5141.02
Sex Offender Notification and Registration (12/14/1998)
P5264.08
Telephone Regulations for Inmates (1/24/2008)
P5265.14
Correspondence (4/5/2011)
P5266.11
Incoming Publications (11/9/2011)
P5267.08
Visiting Regulations (5/11/2006)
P5270.09
Inmate Discipline Program (7/8/2011)
P5350.27
Inmate Manuscripts (7/27/1999)
P5521.05
Searches of Housing Units, Inmates, and Inmate Work Areas (6/30/1997)
P5580.08
Inmate Personal Property (8/22/2011)
P5800.16
Mail Management Manual (4/5/2011)
BOP Forms
BP-A0148
BP-A0957

Inmate Request to Staff
Agreement to Participate in Sex Offender Treatment Program

Other Standards
■ American Psychological Association (APA) Ethical Principles of the Psychologists and Code
of Conduct, 8-21-02.
■ Association for the Treatment of Sexual Abusers (ATSA): Practice Standards and Guidelines
(2005) and Professional Code of Ethics (2001).
P5324.10

2/15/2013

2

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5324.10

2/15/2013

3

Chapter 1. Sex Offender Management Programs
1.1 Sex Offender Management Programs. Sex Offender Management Programs (SOMP) are
provided at designated institutions to assist in the effective management of the Bureau’s
population of sexual offenders and to provide services that minimize this population’s risk for
sexual reoffense.
a. Population Management. A primary goal of SOMP institutions is to reduce the need to
place sexual offenders in protective custody, and to create an institution climate conducive to
voluntary participation in treatment. To achieve this goal, SOMP institutions will maintain a
significant proportion of sexual offenders in the population.
b. Risk Management. Risk management services are designed to reduce the likelihood that
sexual offenders in Bureau institutions engage in future acts of a sexually offensive nature. The
following program components will be provided by each SOMP to achieve this goal.
■ Evaluation Services. SOMP Psychologists and Treatment Specialists perform specialized
assessments of sexual offenders. These include risk assessments and diagnostic assessments
of psychosexual and associated disorders (see Chapter 2). Diagnostic formulations, if
included, are provided by the SOMP Psychologist or Coordinator.
■ Sex Offender Treatment Program. All SOMPs offer the Non-Residential Sex Offender
Treatment Program (SOTP-NR). Designated SOMP institutions also offer the high-intensity
Residential Sex Offender Treatment Program (SOTP-R – see Chapter 3).
■ Specialized Correctional Management. Correctional management plans may be imposed
on personal property or contact with the general public to effectively manage the riskrelevant behavior of incarcerated sexual offenders (see Chapter 4).
1.2 Target Population for SOMP Institutions
1.2.1 Initial Designations to SOMPs. Newly sentenced inmates with a sex offense history may
receive initial designation to a SOMP institution to have access to program components available
at those facilities.
1.2.2 Redesignations for SOMP Program Components. Categories of inmates listed below
may be redesignated to a SOMP facility for participation in a SOMP program component. These
categories are priority for redesignation at SOMP institutions. It is expected that SOMP
institutions will accommodate these referrals.
■ Treatment Referrals. Qualified inmates volunteering for sex offender treatment services
(SOTP-NR, SOTP-R) may be transferred to participate in treatment programs. These
referrals must be approved for participation by designated staff at the Designations and
Sentence Computation Center (DSCC – see Chapter 3).
■ Specialized Correctional Management Referrals. Inmates requiring a Correctional
Management Plan may be redesignated to SOMP institutions. These referrals must be
approved by designated staff at the DSCC (see Chapter 4).
P5324.10

2/15/2013

4

1.2.3 Protective Custody Cases. Inmates with verified protective custody needs due to their
sex offense history may be redesignated to SOMP institutions.
1.2.4 Redesignation for Population Management. Inmates may also be redesignated to
SOMP institutions to meet the population target percentage of sexual offenders.
1.2.5 Appropriate Referrals for Redesignation. The target population for SOMP is inmates
with a history of convictions for sexual offenses.
1.2.6 Transfer of Inmates From SOMP Institutions. Inmates may be transferred from SOMP
institutions per applicable policy. Inmates in the following categories should not be considered
for transfer to a non-SOMP institution:
■ Inmates awaiting placement in, or currently participating in, any sex offender treatment
program (SOTP-R or SOTP-NR).
■ Inmates with a pending Discharge Evaluation that needs to be completed (see Chapter 2).
■ Inmates with a Correctional Management Plan (see Chapter 4).
1.3 Program Management
1.3.1 Staff Responsibilities. Each SOMP will include, at a minimum, the following personnel:
a. Sex Offender Management Program Coordinator. Responsible for ensuring that SOMP
treatment, assessment, and specialized correctional management services conform to Bureau
policy, as well as applicable professional standards. The SOMP Coordinator position will be a
psychologist with a background in sex offender assessment and/or treatment. The program
coordinator is responsible for:
■ Conducting clinical staff meetings to ensure that all participants receive clinical services
commensurate with their treatment needs.
■ Providing clinical supervision to SOMP staff, including assessment and development of the
professional skills of SOMP Psychologists and Treatment Specialists.
■ Ensuring that program components are provided effectively.
■ Ensuring that institution staff are trained to meet core objectives of the SOMP.
■ Meeting with inmates to convey decisions regarding expulsion from treatment programs.
■ Preparing treatment summary addenda for inmates who fail treatment during follow-up
programming.
■ Reviewing and approving any PDS documents with a diagnostic formulation created by a
SOMP Treatment Specialist.
b. SOMP Psychologists. Responsible for providing services requiring expertise in the risk
management of sexual offenders, including:
■ Performing diagnostic assessments on sexual offenders.
■ Performing psychosocial and psychosexual history interviews.
P5324.10

2/15/2013

5

■
■
■
■
■
■

Conducting and scoring risk assessment instruments (e.g., STATIC-99R)
Writing reports summarizing inmates’ psychosocial and psychosexual histories.
Co-facilitating process groups.
Conducting individual psychotherapy with sexual offenders.
Writing Discharge Evaluations for sexual offenders releasing to the community.
Documenting treatment participation and writing Treatment Summaries, including
recommendations for effective re-integration into the community.
■ Consulting with other institution staff on clinical and correctional management issues
pertaining to sexual offenders.
■ Conducting psychoeducational groups and individual sessions in the temporary absence of a
Treatment Specialist.
c. SOMP Treatment Specialists. Responsible for providing direct services under the
supervision of a psychologist, including:
■ Performing psychosocial and psychosexual history interviews.
■ Writing reports summarizing inmates’ psychosocial and psychosexual histories.
■ Documenting treatment participation and writing Treatment Summaries, including
recommendations for effective reintegration into the community.
■ Writing Discharge Evaluations for sex offenders releasing to the community:
 If a SOMP Treatment Specialist has a caseload of 20 inmates or more, he/she will only be
responsible for writing Discharge Evaluations for inmates on his/her caseload (if
applicable).
 If a SOMP Treatment Specialist has a caseload of less than 20 inmates, he/she may be
required to complete Discharge Evaluations for inmates not on his/her caseload.
■ Assisting in scoring and documenting risk assessment instruments (e.g., Static-99R).
■ Conducting psychoeducational groups and individual counseling sessions.
■ Co-facilitating process groups.
■ Consulting with other institution staff on correctional management issues pertaining to sexual
offenders.
1.3.2 Other Duties of SOMP Staff
a. Non-Clinical Duties. Except in emergency situations (i.e., those for which institution
emergency plans are written and other events such as assaults and body alarms where an
immediate response is required), positions allocated and funded specifically to provide sex
offender treatment, assessment, or specialized management services will be assigned exclusively
for these services. SOMP staff are not to be used for non-clinical duties (e.g., custody, unit, or
case management functions). SOMP staff will not perform routine correctional monitoring of
mail. However, SOMP staff may be expected to perform secondary monitoring of mail when an
inmate has an active Correctional Management Plan, to determine the presence of risk-relevant
material.

P5324.10

2/15/2013

6

b. Residential Program Staff. At institutions with the SOTP-R, the treatment unit will have:
■ Treatment program staff whose primary function is to provide clinical treatment.
■ Standard custody and unit management staffing.
1.3.3 Oversight by Regional and Central Office Psychology Staff. Like any institution
program, SOMPs require Regional and Central Office oversight to ensure effective operations:
a. Central Office Staff
■ The Behavioral Management Programs Coordinator, Psychology Services Branch,
Correctional Programs Division (CPD), Central Office, is responsible for development of
national SOMP policy; developing and approving treatment, assessment, and management
protocols; providing mandatory national training; and coordinating SOMP issues that are
Bureau-wide in scope.
■ The Psychology Treatment Programs (PTP) Designator, DSCC, is responsible for the review
and approval of transfers of inmates for participation in SOMP programming components
(e.g., treatment, specialized correctional management), in consultation with Regional and
Central Office Psychology Services staff and institution SOMP Coordinators.
b. Regional Office Staff. The Regional Psychology Services Administrator is responsible for
oversight and monitoring of all SOMPs in his/her region, and providing assistance and
consultation to ensure each SOMP’s effective operation. The responsibilities of the Regional
Psychology Administrator include:
■ Monitoring of administrative and clinical operations. Utilizing both on-site and remote
monitoring procedures, the Regional Psychology Administrator will ensure that SOMP
Coordinators employ effective administrative oversight procedures. In addition, the Regional
Psychology Administrator will review program activities to verify the appropriate use of
approved assessment and treatment protocols, as posted on Sallyport. To ensure regional and
institution executive staff are apprised of the status of critical issues pertaining to SOMPs,
staff assistance reports will address SOMP operations.
■ Monitoring of SOMP staffing levels. In cases where staffing shortages pose a risk to the
clinical mission of a SOMP, the Regional Psychology Services Administrator will assist the
institution in developing a formal plan for program operations while understaffed, to include
a plan detailing how normal operations will be resumed.
■ Monitoring program utilization and participation levels. Regional Psychology
Administrators will ensure that SOMPs offer all program components at a level
commensurate with the institution population’s need for services and the program’s staffing
level.
■ Consultation with institutions on implementation of new SOMPs. The Regional
Psychology Administrator will assist institution staff in developing activation plans for new
SOMPs, and will closely monitor the program’s status until the SOMP is fully implemented.
Any or all of these responsibilities may be delegated to the Regional Psychology Treatment
Programs Coordinator, under the supervision of the Regional Psychology Administrator.
P5324.10

2/15/2013

7

Chapter 2. SOMP Evaluation Components
Psychological assessment of sexual offenders in SOMP institutions serves a variety of purposes
relevant to the SOMP mission. Evaluators are aware of the limitations of inmate self reports in
obtaining sexual histories. Ordinarily, information derived from inmate self reports should be
corroborated by review of collateral documentation. Assessments should be based on a review
of the most reliable available source of documentation.
2.1.1 Screening Interview. The purpose of the SOMP Intake Screening Interview is to:
■ Provide an overview of SOMP Program Components.
■ Screen for treatment amenability.
■ Encourage inmates to volunteer for appropriate treatment programs.
Target Population. Sexual offenders arriving at SOMP institutions.
Procedures. Within 30 days of arrival at a SOMP institution, inmates with sexual offense
histories will be interviewed by a SOMP Psychologist or Treatment Specialist. When a SOMP
Psychologist conducts a Psychological Intake Screening of a sex offender, for efficiency, he/she
is also expected to conduct the SOMP Intake Screening Interview.
In the Screening Interview, the SOMP Psychologist or Treatment Specialist addresses the
following areas with the inmate:
■ An overview of the purpose of SOMP and a review of specific SOMP components.
■ A review of the inmate’s offense history on SENTRY to determine whether the inmate
appears to pose significant risk for sexual recidivism, warranting an Initial Risk Assessment,
or whether specialized correctional management services are required.
■ A screening to determine the inmate’s treatment needs, based upon a review of clinical and
risk data.
■ An explanation of available treatment programs, and encouragement of voluntary treatment
participation.
■ An assessment of the inmate’s interest in volunteering to participate in the SOTP-R or SOTPNR.
■ An explanation of risk-relevant behaviors that may warrant a Correctional Management Plan.
Documentation. Staff document the SOMP Intake Screening interview on PDS. Inmates who
volunteer for treatment will be placed on the SENTRY waiting list for residential or nonresidential SOTP. Inmates declining treatment receive the corresponding PTP assignment.
Inmates declining treatment at the time of the SOMP Intake Screening interview may volunteer
at a later date by contacting SOMP staff.
2.1.2 Initial Risk Assessment. The Initial Risk Assessment is a provisional determination of
risk used to guide treatment and management decisions. SOMP staff rely on actuarial risk
P5324.10

2/15/2013

8

assessment measures coupled with consideration of other clinically relevant factors associated
with risk.
a. Target Population:
■ Inmates at SOMP institutions who apply for sex offender treatment will be assessed to
determine the appropriate program level to best meet their treatment needs (i.e., SOTP-R or
SOTP-NR).
■ Inmates arriving at SOMP institutions for placement in sex offender treatment will be
assessed to assist in the case conceptualization and treatment planning process.
■ Inmates appearing to pose significant risk for sexual recidivism, as identified at the Screening
Interview, may receive an Initial Risk Assessment to determine whether a Discharge
Evaluation or other risk management measures are required.
■ Inmates receiving a Correctional Management Plan will be assessed to determine specific
risk areas that may require restriction of personal property or visitation (see Chapter 4).
b. Procedures. SOMP Psychologists and SOMP Treatment Specialists use the following
procedures in performing the Initial Risk Assessment:
■ The evaluator will review relevant documentation (e.g., Presentence Investigation Report), to
include instant offense and historical data.
■ The evaluator will score an actuarial instrument (e.g., Static-99R), with appropriate clinical
supervision. In cases where an actuarial instrument cannot be scored (e.g., due to a lack of
an adjudicated contact sexual offense), the Risk Assessment will be based on a review of the
inmate’s sexual offense history.
■ The evaluator may elect to interview an inmate to clarify the data used to score the actuarial
instrument, or to collect additional clinical data relevant to the assessment.
c. Content. The Initial Risk Assessment is a limited assessment, primarily used for treatment
planning or management purposes. The Initial Risk Assessment includes:
■
■
■
■

A brief review of sexual offense history.
A summary of risk classification based on actuarial instruments.
A summary of any other relevant risk or clinical data, if necessary.
Recommendations for sex offender treatment or specialized correctional management.

d. Documentation. The examiner documents the Initial Risk Assessment in the SOMP
Evaluation section of the inmate’s PDS record.
e. Declined Consent. Should the inmate decline to consent to an interview for the Initial Risk
Assessment, the evaluator may complete the Assessment using documentary evidence only.
2.1.3 Discharge Evaluations. Discharge Evaluations are risk assessments performed on
releasing sexual offenders with significant risk management issues. Discharge Evaluations
enhance public safety by providing clinical and risk data to probation or community programs
P5324.10

2/15/2013

9

staff to promote more effective management and supervision of these offenders in the
community.
a. Target Population. Discharge Evaluations will be performed on:
■ Sexual offenders with significant risk management issues, as determined by an Initial Risk
Assessment.
■ Inmates who were expelled from the SOTP-R or SOTP-NR.
b. Procedures. The following procedures will ordinarily be followed in Discharge Evaluations:
■ SOMP staff review the Presentence Investigation Report and other available documentation
to obtain an accurate psychosocial history.
■ SOMP staff interview the inmate to obtain clinical data by direct assessment. The purpose of
the evaluation will be explained to the inmate, and he/she will be given an opportunity to
consent to participate in the interview. The interview is not required.
■ If the inmate declines to interview for the evaluation, documentary and observational data
will be used to complete the assessment, and the inmate’s refusal to participate will be noted
in the final report. If based solely upon a review of available documentation, the Discharge
Evaluation may be conducted without the inmate’s consent.
■ Discharge Evaluations for more complex cases, or cases involving the need for diagnostic
assessments, will be completed by the SOMP Psychologist or SOMP Coordinator.
c. Content. As a tool for use by community treatment and supervision staff, the format of the
Discharge Evaluation is designed to address transition issues for the releasing inmate. The
following content areas will be included:
■
■
■
■

A brief summary of the inmate’s sexual offense and other criminal history.
A brief summary of the inmate’s psychosocial and psychosexual history.
Summary of risk classification based on actuarial instruments and other risk-relevant factors.
Treatment or management recommendations to assist community supervision and treatment
staff in effectively managing the inmate in the community and meeting the inmate’s specific
treatment needs.

d. Time Frames for Completing the Discharge Evaluation. In most cases, the Discharge
Evaluation will be completed in the 12 months prior to transfer to RRC or release to the
community.
e. Routing the Discharge Evaluation. At least 30 days prior to the inmate’s transfer to a
Residential Reentry Center, SOMP staff ensure the Discharge Evaluation is sent to the Unit
Team and Transitional Drug Abuse Treatment Coordinator (T-DATC) in the region of release.
At least 30 days prior to the inmate’s release, the Discharge Evaluation is sent directly to the
United States Probation Officer (USPO).

P5324.10

2/15/2013

10

SOMP staff ensure that a copy of the Discharge Evaluation is stored in the SOMP Assessment
section of the inmate’s PDS record. SOMP staff also document the evaluation on the Inmate
Skills Development System, following specific procedures on Sallyport.
2.1.4 Comprehensive Psychosexual Evaluation. Comprehensive Psychosexual Evaluations
are performed on treatment participants prior to completion of the treatment plan. This
evaluation includes a summary of the participant’s psychosocial/psychosexual history, an
appraisal of the participant’s risk factors for future offending, and a discussion of relevant
treatment targets.
a. Target Population. Comprehensive Psychosexual Evaluations are performed on inmates
participating in the SOTP-R or SOTP-NR.
b. Procedures. The Comprehensive Psychosexual Evaluation is based on data gathered by the
clinician during the psychosocial and psychosexual history interviews. To these data, the
clinician may incorporate clinical information gleaned over the course of treatment. Risk
assessment measures, and psychometric and physiological measures, administered by
professionally qualified or certified personnel, may be used to augment these sources of
information.
c. Content. The Comprehensive Psychosexual Evaluation is intended to be a concise summary
of the participant’s relevant history, risk factors, and treatment targets. It is expected that the
Comprehensive Psychosexual Evaluations performed on inmates participating in intensive
residential treatment services (i.e., SOTP-R) will be much more extensive than those completed
on SOTP-NR participants. The following report sections will be included. To clearly organize
the information conveyed, optional subsections may be used.
■ Purpose of Evaluation / Sources of Data. This section briefly summarizes the context of
the evaluation and lists the sources of data employed to complete the evaluation.
■ Background Information. A brief review of the relevant history is sufficient. It is
unnecessary to reiterate historical data readily available from other sources (e.g., PSIR, other
documents on PDS). This section should include a subsection that details the participant’s
psychosexual history.
■ Assessment and Testing. Testing, if administered, and risk assessment measures would be
described here.
■ Case Formulation. This section includes a discussion of the primary risk factors associated
with the participant’s pattern of offending. If a diagnosis is rendered, it will be included
here. If a diagnostic formulation is included, the SOMP Coordinator is responsible for
ensuring that a SOMP Psychologist provides consultation with SOMP Treatment Specialists
to assist in the completion of this section. In these cases, the report will include a statement
explaining that this consultation occurred.
■ Summary and Treatment Recommendations. The clinician’s recommendations for
programming (i.e., SOTP-R, SOTP-NR, other Psychology Treatment Programs) are included
in this section.
P5324.10

2/15/2013

11

d. Documentation. The Comprehensive Psychosocial Evaluation will be stored on PDS.
2.1.5 Treatment Summary. The Treatment Summary summarizes an inmate’s course in the
SOTP-R or SOTP-NR and conveys recommendations for future treatment and community
supervision.
a. Target Population. The Treatment Summary is completed on participants upon completion
of the SOTP-R or SOTP-NR.
b. Procedures. The Treatment Summary is based on data gathered by the clinician over the
course of treatment. It is intended to be reviewed in conjunction with the Comprehensive
Psychosexual Evaluation.
c. Content. The Treatment Summary is intended to be a concise summary of the participant’s
relevant history, risk factors, and treatment targets. It is expected that Treatment Summaries
performed on inmates participating in intensive residential treatment services (i.e., SOTP-R) will
be much more extensive than those completed on SOTP-NR participants. The following report
sections will be included. To clearly organize the information conveyed, optional subsections
may be used.
■ Purpose of Report. This section briefly explains the context of the report.
■ Background Information. A brief review of the relevant history is sufficient. It is
unnecessary to reiterate historical data detailed in the Comprehensive Psychosexual
Evaluation. The only historical information that needs to be included is data gleaned over
the course of treatment that contradicts or expands upon the history included in the
Comprehensive Psychosexual Evaluation.
■ Progress in Treatment. This section consists of a brief summary of the participant’s
primary treatment goals and his/her success in achieving them. An extensive summary of
routine treatment procedures (e.g., detailing the content of the treatment modules) is not
required.
■ Diagnosis. This section is optional at the discretion of the SOMP Coordinator. If a
diagnostic formulation is included, the SOMP Coordinator is responsible for ensuring that a
SOMP Psychologist provides consultation with SOMP Treatment Specialists to assist in the
completion of this section. In these cases, the report will include a statement explaining that
this consultation occurred.
■ Assessment of Risk/Prognosis: This section consists of a brief discussion of the
participant’s static, dynamic, and acute risk factors, in addition to an overall appraisal of risk.
■ Recommendations for Community Treatment and Supervision: Because the Treatment
Summary is intended to assist U. S. Probation and Bureau community treatment staff in
effectively managing the inmate after release from secure custody, the Treatment Summary
concludes with a brief list of specific recommendations to achieve effective risk management
upon release.
P5324.10

2/15/2013

12

d. Documentation. The Treatment Summary will be stored on PDS. It is routed, along with
the Comprehensive Psychosocial Evaluation, in the same manner as the Discharge Evaluation
(see Section 2.1.3e.).

P5324.10

2/15/2013

13

Chapter 3. Sex Offender Treatment Programs
Sex offender treatment programs in the Bureau are Psychology Treatment Programs provided as
a component of the Sex Offender Management Program (SOMP). SOMP institutions are
required to offer sex offender treatment services.
3.1 Program Levels. The Bureau’s sex offender treatment programs are stratified into two
levels of intensity:
■ The Residential Sex Offender Treatment Program (SOTP-R) is a high-intensity program
designed for high-risk sexual offenders. It is a unit-based program with a cognitivebehavioral emphasis. The cohousing of SOTP-R participants permits the implementation of
a modified therapeutic community. This model has been proven effective in reducing inmate
recidivism. A modified therapeutic community in a prison setting stresses pro-social values
and behaviors that are needed in the outside community.
■ The Non-residential Sex Offender Treatment Program (SOTP-NR) is a moderateintensity program designed for low- to moderate-risk sexual offenders. It shares the SOTPR’s treatment philosophy and program materials, but lacks the frequency of treatment groups
and the program duration of the SOTP-R. In addition, because SOTP-NR participants reside
in the general population, there is no modified therapeutic community.
3.1.1 Program Expansion. Implementation of new residential or non-residential treatment
programs will be based upon demand for services. The Psychology Service Branch, Correctional
Programs Division, will conduct an annual assessment of SENTRY waiting lists and issue
recommendations on the need for additional residential or non-residential treatment programs.
3.1.2 Special Populations. Based upon demand for treatment services and availability of
resources, treatment services for special populations (e.g., female sexual offenders; sexual
offenders with cognitive impairment or major mental disorders) may be developed to address
their specific treatment needs.
3.2 Treatment Model. The Bureau is committed to providing evidence-based psychology
treatment programs to sexual offenders. Sex offender treatment programs, like all Bureau
psychology treatment programs, are designed on the most recent research and evidence-based
practices, ensuring effective treatment programs.
3.2.1 Core Program Elements. The SOTP’s treatment model is built around the following
elements:
a. Risk Assessment. Program placement and treatment planning decisions will be guided by an
appraisal of each treatment participant’s recidivism risk level. Treatment is most likely to be
effective when the intensity of services is matched to the inmate’s risk of sexual or criminal
recidivism. Risk assessment will be conducted prior to placement into treatment to ensure the
inmate receives a level of programming commensurate with his/her treatment needs.

P5324.10

2/15/2013

14

b. Individualized Treatment Plan. SOMP staff develop individual Treatment Plans for each
participant, considering risk and diagnostic factors. To assist participants in achieving their
treatment goals, staff select clinical interventions that are consistent with the concepts presented
in the program journals.
c. Monitoring Treatment Progress. Treatment programs periodically evaluate participants’
progress toward achieving treatment goals by ensuring that skills learned in treatment are
practiced and generalized to various settings. Completion of treatment programs is based on a
clinical assessment of the participant’s success in the application of program concepts in his/her
daily life.
d. Targeting Criminogenic Need. Treatment programs implement interventions that target
criminogenic needs, such as offense-supporting beliefs, to reduce the likelihood of misconduct
and recidivism. Treatment programs identify and target the criminogenic needs most directly
linked to each inmate’s offending behavior.
e. Clinical Supervision. The SOMP Coordinator is responsible for the clinical supervision of
the SOMP staff, with supervision sessions occurring no less than once a month. Supervision
may include, but is not limited to, such methods as supervisor modeling, didactic instruction and
assigned readings, and skills-based training. Direct observation of clinical services provided by
treatment specialists should occur no less than twice per year.
f. Cognitive Behavioral Therapy (CBT). CBT is a treatment model that has proven to be
effective with sexual offenders and other inmate populations. The Bureau has chosen CBT as its
theoretical model for sex offender treatment programs.
In addition to the elements listed above, the following elements specifically apply to residential
sex offender treatment programs:
g. Modified Therapeutic Community. Residential-based treatment programs in the Bureau
follow the unit-based treatment model of a modified therapeutic community. A modified
therapeutic community in a prison setting stresses pro-social values and behaviors that are
needed in the outside community.
h. Therapeutic Activities Outside of Treatment Sessions. In residential treatment programs,
treatment staff promote activities that have a therapeutic impact in the treatment community.
Examples include promoting positive peer pressure and peer feedback on the residential unit,
assigning attitude checks and rational self-analyses to be completed outside of group, conducting
community meetings, etc.
3.2.2 Treatment Protocols. The Psychology Services Branch, CPD, is responsible for the
development and/or approval of all treatment protocols (e.g., clinical treatment modules,
journals, and facilitator guides) used in sex offender treatment programs. A current list of
approved materials is available on the Psychology Services Sallyport area.

P5324.10

2/15/2013

15

Supplemental treatment protocols may be used in addition to the Bureau’s treatment materials.
These program adjuncts must be compatible with CBT, and support the overall goals of the
treatment program. Any supplemental treatment protocols must be approved by the Behavioral
Management Programs Coordinator, Psychology Services Branch, in consultation with the
Regional Psychology Services Administrator or the Regional Psychology Treatment Programs
Coordinator.
3.3 Program Operations. Residential and Non-Residential sex offender treatment programs
(SOTP-R and SOTP-NR) share the following operational procedures.
3.3.1 Screening and Referral Procedures.
a. Program Referrals From Non-SOMP Institutions. Psychology Services at all Bureau
institutions will ensure that inmates with a history of sexual offenses receive information about
sex offender treatment programs.
Inmates may self-refer for sex offender treatment services by submitting an Inmate Request to
Staff (BP-A0148) to the Chief Psychologist at the inmate’s current institution. Participants may
enroll in the sex offender treatment program at any time during the course of their sentence,
provided they have sufficient time to complete the program.
To ensure that the maximum number of inmates have the opportunity to benefit from sex
offender treatment programs, inmates are prioritized for placement based on their Projected
Release Date (PRD).
b. Eligibility Criteria. Inmates who express a willingness to participate are screened by a
psychologist at the inmate’s current institution to determine their eligibility for the program. An
inmate must meet the following eligibility criteria to be admitted into a sex offender treatment
program:
■ The inmate must meet to the definition of a sexual offender, as defined in this Program
Statement.
■ The inmate must have sufficient time remaining on his/her sentence to complete the program,
including time to transfer to the SOMP institution and receive placement in community
programs, if eligible. In cases where the inmate’s release date is based on a parole date, the
presumptive parole date will be used to determine his/her eligibility.
 To complete the SOTP-NR, the inmate must ordinarily have no less than 21 months to
his/her projected release date.
 To complete the SOTP-R, the inmate must ordinarily have no less than 27 months to
his/her projected release date.
■ Ordinarily, the inmate should have no 100- or 200-level incident reports in the last year.
Inmates with three or more 300- and 400-level incident reports may also be precluded from
placement in treatment.
P5324.10

2/15/2013

16

Depending on an inmate’s amenability to benefit from programming despite his/her history
of incident reports, exemptions from this criterion may be considered on a case-by-case
basis. The psychologist should contact designated staff at the DSCC to determine if an
exemption is warranted.
■ The inmate must be able to fully engage in treatment, comprehend treatment expectations,
and participate in program activities. (see 18 U.S.C. § 3624(f)(4) and 28 C.F.R. §§ 544.40 544.44). To ensure this, the psychologist should confirm that:
 The inmate can speak English.
 The inmate is literate.
 The inmate does not suffer from a major mental disorder that would prevent him/her from
fully participating in program activities.
 The inmate demonstrates sufficient intellectual ability to participate in program activities
or comprehend treatment expectations. (Sex offender treatment programs are not
designed to meet the needs of cognitively impaired inmates. Borderline intellectual
functioning may render the inmate ineligible to participate in treatment.)
■ The inmate must sign an Agreement to Participate in Sex Offender Treatment Program form,
(BP-A0957) indicating that he/she volunteers for participation in a sex offender treatment
program.
If there is any question whether an inmate meets the eligibility criteria listed above, guidance
may be sought from designated staff at the DSCC.
c. Program Level. For each referred inmate, the referring psychologist will make an initial
determination of the appropriate program level (i.e., SOTP-R or SOTP-NR) based on
instructions on Sallyport. Ordinarily, placement in the SOTP-R is reserved for inmates with
more extensive sex offense histories. If there is any question regarding the appropriate program
level for an inmate, guidance may be sought from designated staff at the DSCC. At the time of
redesignation, psychology staff at the DSCC, in consultation with the Behavioral Management
Program Coordinator or the SOMP Coordinator, will make the final determination of the
appropriate program level for each referral.
d. SOTP Waiting Lists. SOTP waiting lists for the SOTP-R and the SOTP-NR are maintained
on SENTRY. The referring psychologist applies the appropriate SENTRY assignment based on
instructions on Sallyport. Ordinarily, SOTP-R placement is reserved for inmates with more
extensive sex offense histories.
e. Redesignation Procedures. Ordinarily, referrals for redesignation should be initiated when
an inmate has 36 months to projected release. Because they may be expected to participate in
sex offender treatment for a longer duration, high-security inmates should be referred for
redesignation at 48 months from release.
f. Approval of Redesignation Requests. Psychology staff at the DSCC are responsible for
reviewing all SOTP redesignation requests to ensure:
P5324.10

2/15/2013

17

■ The inmate meets the eligibility criteria listed above.
■ The inmate is assigned to the appropriate SOTP program level (SOTP-R or SOTP-NR).
3.3.2 Phases of Treatment. Bureau sex offender treatment programs (SOTP-R and SOTP-NR)
are organized in phases. The duration of each phase is determined by the SOMP Coordinator
based on the treatment needs of program participants. In addition, based on each participant’s
progress, each phase may be extended or repeated until the inmate is ready to move to the next
phase, withdraws, or is expelled.
a. Phase I – The Orientation Phase. During this phase, participants are expected to:
■ Develop the basic interpersonal skills necessary to participate in treatment groups.
■ Develop basic cognitive-behavioral skills.
■ Demonstrate a willingness to discuss their offense conduct and/or relevant sexual behavior
with treatment staff and other group members.
■ Consistently demonstrate a commitment to treatment.
During Phase I, SOMP staff are expected to:
■ Conduct assessment components (e.g., psychosocial interview, psychosexual history)
required to develop an individualized Treatment Plan.
■ Present the inmate’s case at a treatment team meeting and finalize the inmate’s Treatment
Plan.
b. Phase II – The Core Treatment Phase. In this phase, participants are expected to:
■ Acquire and practice cognitive-behavioral and other pro-social skills.
■ Participate in a Process Group, demonstrating an appropriate level of self-disclosure.
c. Phase III – The Transition Phase. The Transition Phase provides an opportunity for the
participant to continue practicing cognitive-behavioral skills acquired in treatment in a variety of
contexts. Participants remain in this phase until they complete the objectives specified on their
Treatment Plan.
3.3.3 Treatment Activities. SOMP Coordinators ensure that all SOTP-NR or SOTP-R
participants are involved in the following program activities:
a. Psychoeducational Modules. Psychoeducational modules are designed to impart relevant
program concepts and teach core skills. Although psychoeducational groups have a significant
didactic component, interactive approaches are necessary to help participants assimilate and
begin to apply newly acquired concepts and skills.
Psychoeducational groups are ordinarily conducted by Treatment Specialists under the
supervision of the SOMP Coordinator. These groups consist of up to, but no more than, 24
inmates.
P5324.10

2/15/2013

18

b. Process Groups. Process groups include up to, but no more than, 12 treatment participants.
In process groups, participants are given the opportunity to apply program concepts and practice
skills at a deeper and more personal level. The smaller group permits a greater level of selfdisclosure, in the interests of achieving full description of each participant’s sexual offense
conduct. The SOMP Coordinator ensures that process groups comprise no less than 25% of
direct contact services over the course of treatment.
Process groups are ordinarily conducted by the SOMP Coordinator or SOMP Psychologist, or
co-facilitated by a SOMP Psychologist and a SOMP Treatment Specialist.
3.3.4 Program Outcomes.
a. Completion. Program completion is based on a clinician’s assessment of the participant’s
success in achieving his/her treatment objectives. Participants have completed treatment when
the SOMP Coordinator determines they have:
■ Successfully completed all program phases and have a mastery of program skills.
■ Made a commitment to positive change, as shown by observed positive behavior in their
daily interactions.
■ Demonstrated an appropriate degree of self-disclosure.
■ Succeeded in achieving all individualized treatment goals, as documented on the Treatment
Plan.
Inmates who do not demonstrate these behavioral changes are not ready to complete treatment,
and should be expected to remain in the program until all of the objectives listed above have
been achieved, or they are expelled or withdraw.
b. Withdrawal. An inmate may withdraw from the program. Staff document in PDS the stated
reason for program withdrawal and update SENTRY with the appropriate assignment.
c. Incomplete. A participant is placed in incomplete status when unable to participate in
treatment due to reasons beyond his/her control. Although the Bureau may attempt to offer to
resume programming, in some cases circumstances may prevent program completion (e.g.,
inmate is available to return to programming with insufficient time on sentence to complete the
remaining program phases). Inmates resuming treatment will complete any sections of
programming missed due to their absence.
d. Expulsion. Inmates may be expelled by the SOMP Coordinator for disruptive behavior or
unsatisfactory progress in treatment. Ordinarily, inmates must be given at least one attempt at a
formal intervention before expulsion from treatment.
(1) Intervention. To conduct an intervention, treatment staff:
■ Meet with the inmate to discuss his/her behavior or lack of progress.
P5324.10

2/15/2013

19

■ Assign the treatment intervention(s) chosen to reduce or eliminate the behavior, or to
improve progress.
■ Warn the inmate of the consequences of failure to alter his/her behavior.
■ Properly document in PDS the meeting and treatment intervention(s) assigned.
■ Properly document in PDS changes to the inmate’s Treatment Plan, and ensure that both staff
and the inmate sign the amended Treatment Plan.
■ When appropriate, require the inmate to discuss his/her targeted behavior in a treatment
group or with the treatment community.
(2) Expulsion. If repeated treatment interventions are required in response to inappropriate
behaviors or unsatisfactory progress, the treatment team will meet to decide if the inmate will be
removed from the program. The SOMP Coordinator is responsible for the final determination on
expulsion. If the SOMP Coordinator decides to expel the inmate, he/she is responsible for:
■ Verbally notifying the inmate of his/her expulsion status. A SOMP Psychologist may also
perform this function.
■ Updating the pertinent SENTRY PTP assignments.
■ Ensuring proper documentation of the expulsion is entered into PDS.
Ordinarily, inmates must be given at least one attempt at a formal intervention before removal
from treatment. An intervention is not necessary when the documented lack of compliance with
program standards is of such magnitude that an inmate’s continued presence would create an
immediate, ongoing problem for staff or other inmates.
At the discretion of the SOMP Coordinator, inmates may be removed from the treatment
program immediately if the DHO finds that they have committed a prohibited act involving:
■
■
■
■

Alcohol or drugs.
Violence or threats of violence.
Escape or attempted escape.
Any 100-level series incident.

An inmate may be expelled from the program without a formal intervention if he/she is
determined to have violated confidentiality.
(3) Removal. Program expulsions and withdrawals from the SOTP-R are always promptly
removed from the residential treatment unit. Because these inmates may be disruptive to current
SOTP participants, they may be redesignated to other Bureau institutions at the discretion of the
Warden.
e. Reapplication to the SOTP. An inmate who declines to participate in, withdraws from, or is
expelled from the SOTP may reapply for readmission through an Inmate Request to Staff (BPA0148) to the SOMP Coordinator.
The SOMP Coordinator will decide on readmission based on a clinical appraisal of the inmate’s
level of motivation, in addition to other clinical factors.
P5324.10

2/15/2013

20

Readmission may be deferred pending demonstration of positive institution adjustment for a
specified period, or contingent upon completion of other programs which, in the SOMP
Coordinator’s judgment, will increase the likelihood of a successful treatment outcome.
3.3.5 Program Documentation. The length of a professional document is contingent upon the
clinical aspects of a specific case (for example, the extent of relevant psychosexual history). The
quality of a professional document is not determined by its length, but by the individualized
nature of the content, a thoughtful clinical analysis of the case, and consideration of the reader’s
needs. Consistent with this statement, excessively brief or excessively lengthy documents may
not support good clinical practice. The determination of the length of a professional document is
based on sound clinical judgment.
Required documentation for the SOTP-R and SOTP-NR includes:
■ An Initial Risk Assessment, completed using the template in PDS.
■ A Psychosocial/Psychosexual History report, using the template on PDS, to assist in the
development of an individualized Treatment Plan.
■ An individualized Treatment Plan on PDS for each program participant, completed prior to
commencing Phase II, documenting the targeted problem areas, treatment goals, and
treatment activities in PDS.
■ Treatment contact notes and group participation records on PDS.
■ Treatment Progress Reviews, beginning approximately 90 days after the date of the
Treatment Plan. After the first review, subsequent Progress Reviews occur approximately
every 90 days, not to exceed 95 days.
■ Treatment assignments are keyed in SENTRY.
■ A Treatment Summary or Termination Report, as indicated below:
 Treatment Summary. The Treatment Summary includes, at minimum, the content areas
of the Discharge Evaluation (see Chapter 3), in addition to a description of treatment
goals and the participant’s progress toward achieving them. The Treatment Summary is
stored and routed in the same manner as a Discharge Evaluation. Treatment Summaries
are completed on inmates who successfully complete the SOTP and inmates who
terminate treatment (i.e., expelled; withdrawal; incomplete) in Phase II or III.
 Termination Report. Program participants who terminate treatment prior to the
completion of Phase I (i.e., expelled; withdrawal; incomplete) receive a Termination
Report that includes a brief account of the participant’s progress in treatment and the
reasons for terminating treatment.
3.4 Non-residential Sex Offender Treatment Program.
3.4.1 Purpose. The Non-residential Sex Offender Treatment Program (SOTP-NR) is a
moderate-intensity program designed for low- to moderate-risk sexual offenders. Nonresidential sex offender treatment programs will be offered at all Sex Offender Management
Program (SOMP) institutions.
P5324.10

2/15/2013

21

3.4.2 Target Population. Although the SOTP-NR is designed to meet the treatment needs of
low to moderate risk sexual offenders, it may also provide services to high risk offenders, as
described below.
a. Low To Moderate Risk Sex Offenders. Risk level will be determined by an actuarial risk
appraisal, using the Static-99R or another risk instrument standardized for use with sexual
offenders. The SOTP-NR is also appropriate for inmates who cannot be scored by actuarial
instruments and who are judged by the SOMP Coordinator or designated staff at the DSCC to be
appropriate for a moderate-intensity program based on the extent of their sex offense or criminal
history and other factors associated with risk. Low to moderate risk sex offenders participate in
Phases I through III in the SOTP-NR.
b. High Risk Sex Offenders: The SOTP-NR also provides services designed to assist high risk
sex offenders who are preparing for transfer to the SOTP-R. This is intended to better prepare
the inmate for intensive treatment in the SOTP-R by enhancing motivation, promoting honest
self-disclosure of prior sexual behavior, learning and practicing group participation skills, etc.
High risk sex offenders ordinarily only participate in Phase I in the SOTP-NR prior to transfer to
the SOTP-R to complete the remaining program phases. For example:
■ Inmates at SOMP institutions who have a high-risk classification may, at the discretion of the
SOMP Coordinator, be expected to complete Phase I of the SOTP-NR prior to consideration
for transfer to the SOTP-R.
■ High-security sex offenders requesting treatment will ordinarily be expected to transfer to a
high security SOMP institution to complete Phase I of the SOTP-NR prior to consideration
for placement in the SOTP-R at a lower security institution.
3.4.3 Staffing. A maximum caseload of 24 treatment participants per SOMP staff member will
be maintained. “Caseload” is defined as being responsible for the participant’s Treatment Plan,
Progress Reviews, and Treatment Summary or Discharge Report. Staff performing duties in the
SOTP-NR will not be assigned a SOTP-R caseload.
3.4.4 Duration. Ordinarily, SOTP-NR entails 4 to 6 hours of programming per week over 9 to
12 months, to achieve a total of no less than 144 hours of direct contact with treatment staff.
3.4.5 Adjunctive Non-residential Treatment Programming. Treatment staff at SOMP
institutions may offer services to sex offenders to prepare them for subsequent participation in
the SOTP or community-based treatment programs. Participation in adjunctive services is
appropriate for inmates who meet all requirements for the SOTP-R or SOTP-NR, but who have
either too much time remaining left on their sentences, or who do not have enough time left on
their sentences.
■ Inmates volunteering for treatment who do not have sufficient time remaining on their
sentence to complete the SOTP-NR may be offered adjunctive services to prepare them for
community-based treatment upon release.
■ Inmates volunteering for treatment who are too early in their sentence to enter the program
may be offered services in advance of starting the SOTP-NR or SOTP-R. Examples include:
P5324.10

2/15/2013

22

 Pretreatment programming to build motivation and enhance readiness for the SOTP-R or
SOTP-NR.
 Psychoeducational or psychotherapy groups that provide skills used in the SOTP-NR or
SOTP-R (e.g., communication skills training; basic cognitive skills).
 Psychoeducational or psychotherapy groups that address other important treatment needs
(e.g., anger management; criminal thinking; drug abuse treatment).
The specific content of adjunctive services, and duration of an inmate’s participation in these
services, will be based on the clinician’s discretion and availability of resources. Adjunctive
programming provided by SOMP staff will be documented on PDS, as directed by the Program
Statements Psychology Services Manual and Psychology Treatment Programs. Inmates who
complete pretreatment services should not receive SOTP-NR or SOTP-R program completion
assignments on SENTRY.
3.5 Residential Sex Offender Treatment Programs
3.5.1 Purpose. The Residential Sex Offender Treatment Program (SOTP-R) is a high-intensity
program designed for high-risk sexual offenders.
3.5.2 Staffing. The SOTP-R is staffed by a psychologist who serves as the Sex Offender
Management SOMP Coordinator and a team of SOMP Psychologists and SOMP Treatment
Specialists. A ratio of no more than 14 inmates per treatment staff member will be maintained.
Staff performing duties in the SOTP-R will not be assigned a SOTP-NR caseload.
3.5.3 Duration. Ordinarily, SOTP-R entails 10 to 12 hours of programming per week over 12
to 18 months, totaling no less than 400 hours.
3.5.4 Target Population. As a high-intensity treatment program, residential sex offender
treatment is targeted to:
■ Inmates who have a high-risk classification for reoffense based on an actuarial risk
assessment, using the Static-99R or another risk instrument standardized for use with sexual
offenders.
■ Inmates who are judged by SOMP staff or designated staff at the DSCC to be more
appropriate for a high-intensity program based on the extent of their sex offense history,
criminal history, or other factors associated with increased risk.
■ Inmates who are participating in the moderate-intensity SOTP-NR, but whose risk
assessment is adjusted upward by treatment staff due to factors that became apparent while in
treatment (e.g., disclosure of previously undocumented sexual offenses).
3.5.5 Residential Treatment Unit. The SOTP-R Unit is to be separated from the general
population. Living together in a unit allows all inmates to work together to create a community
that supports pro-social attitudes and behaviors.

P5324.10

2/15/2013

23

a. Separate Unit. Residential treatment programs are to be separated from the general
population in a separate treatment unit. The SOTP-R Unit must be solely for SOTP-R
participants. Inmates living on the unit must be waiting for admission into the program,
participating in the program, or SOTP-R complete.
b. Unit Layout. If allowed by the institution physical layout, the program staff and the unit
team have offices on the treatment unit. Group sessions and meetings, when possible, are
conducted on the unit. It is expected that the physical environment of the treatment unit reflects
and supports the program concepts and goals.
3.5.6 Modified Therapeutic Community. Residential treatment programs in the Bureau of
Prisons employ a modified therapeutic community model. To achieve a successful treatment
community, the SOMP Coordinator should incorporate the following elements into the SOTP-R:
a. Program Philosophy. Each residential treatment program will develop a program
philosophy to be recited at all community meetings. An example is shown below:
FCI XXXX, TREATMENT PROGRAM PHILOSOPHY:
Acknowledging that our dysfunctional lifestyles have brought us together in treatment,
we have voluntarily committed ourselves to become healthy, productive, and
responsible members of society. We challenge ourselves and our fellow community
members to practice rational thinking in our daily lives. Participants in the SOTP-R
collectively strive toward a better way of life, sharing the philosophy and goal of “NO
MORE VICTIMS.”
b. House Rules. Treatment staff will establish house rules for the treatment community
addressing such areas as:
■ Responsibilities to the treatment community (e.g., assigned roles to set up for community
meetings and groups).
■ Expectations for room and unit sanitation.
■ Prohibited behavior that threatens the treatment progress of other program participants (e.g.,
playing graphic role-play games; collecting pictures as sexual stimulus materials).
■ General expectations regarding daily life on the treatment unit (e.g., quiet hours).
■ Expectations regarding participation in groups or other program activities.
Although the treatment community may propose changes to the house rules, the final decision is
left to the discretion of the SOTP Coordinator. The SOTP Coordinator is expected to consult
with the Unit Manager and correctional staff, as appropriate, to ensure the house rules are
consistent with institution procedures.
c. Program Activities. Each residential treatment community will have recurring program
activities to mark individual milestones, reaffirm participants’ commitment to treatment, etc.
d. Community Meetings. All residential treatment programs conduct regular community
meetings no less than once per week. To ensure maximum participation with minimal effect on
P5324.10

2/15/2013

24

institution operations, the Program Coordinator establishes a meeting schedule in consultation
with affected departments (e.g., unit team, Correctional Services, UNICOR).
The community meeting strives to motivate the participants to adopt a positive attitude while
reinforcing program concepts and skills. Ordinarily, the agenda for a community meeting
includes the program philosophy; community business; the attitude of the day; the word of the
day; reporting the news, sports, and weather; recognition of individual milestones in treatment;
and positive and negative community issues.
Community meetings are facilitated and conducted by program participants under the guidance
of treatment staff. Staff supervise the scheduling and planning of community meetings (e.g.,
reviewing the proposed agenda items prior to the meeting).
3.6 Institution Follow-Up Services. Inmates who complete the SOTP-R or SOTP-NR may, at
the discretion of the SOMP Coordinator, be required to participate in follow-up services, with
direct contacts ordinarily occurring once per month for a period of up to 12 months.
3.6.1 Follow-Up Programming. Follow-up services may include:
a. Individual Counseling or Psychotherapy. SOMP staff may require individual
psychotherapy therapy sessions to maintain positive change and continue practicing prosocial
skills.
b. Process Groups. Follow-up participants may continue to attend Process Groups with SOTPNR or SOTP-R participants, where they would be expected to provide meaningful feedback to
other group members and demonstrate continued use of prosocial skills in their daily lives.
c. Aftercare Groups. Groups specifically for follow-up participants may be offered to address
such issues as maintaining positive change and community transition issues.
d. Community Meetings. In institutions with the SOTP-R, follow-up participants continue to
participate in community meetings and fulfill other roles in the modified therapeutic community.
3.6.2 Redesignation of Program Completers. At the discretion of the Warden, program
completers may be redesignated to other institutions. The SOMP Coordinator at the referring
institution is responsible for notifying the SOMP Coordinator at the receiving institution of the
inmate’s treatment needs. To ensure access to treatment services, it is strongly recommended
that the receiving institution have a SOMP mission.
In cases where a transfer to a non-SOMP facility is impending, the SOMP Coordinator will
document a set of treatment recommendations for psychology staff at the receiving facility. The
SOMP Coordinator at the referring institution is responsible for notifying the Chief Psychologist
at the receiving institution of the inmate’s treatment needs.
3.6.3 Follow-Up Treatment Refuse or Failure. Any SOTP-R or SOTP-NR participant who is
directed by the SOMP Coordinator to participate in follow-up treatment and refuses to do so will
P5324.10

2/15/2013

25

receive an amended treatment summary reflecting his/her decision to decline participation and
will be keyed as a program failure in SENTRY.
3.6.4 Documentation of Follow-Up Services.
a. Documentation Requirements. Documentation of the inmate’s participation in follow-up
services (e.g., groups) will be maintained in PDS. Treatment Plans for inmates receiving followup services are not required unless deemed necessary by the SOMP Coordinator (e.g., inmates
who demonstrate difficulty adhering to their sexual self-regulation plan; inmates who
demonstrate behavioral problems while participating in the SOTP). Progress Reviews are not
required.
b. Amended Treatment Summary. Program completers whose post-treatment conduct
indicates a return to negative behavior receive an amended treatment summary. This amended
treatment summary, which contains a brief description of the reason for the inmate’s change in
status, is completed by the SOMP Coordinator.
3.7 Community Transition Sex Offender Treatment Program.
3.7.1 Target Population:
■ An inmate who has completed a sex offender treatment program (SOTP-R or SOTP-NR) will
be expected to continue treatment upon transfer to a Residential Reentry Center (RRC). At
the time of application for the SOTP-R or SOTP-NR, the applicant executes an Agreement to
Participate in Sex Offender Treatment Program form (BP-A0957), acknowledging that
aftercare will be expected while in an RRC.
■ Inmates who did not participate in the SOTP may volunteer for community transition sex
offender treatment, pending the availability of resources. For example, inmates who enter
custody with short sentences who are unable to participate in the SOTP may volunteer for
community treatment services. Specific eligibility criteria for this population will be
presented on Sallyport.
3.7.2 Referral Procedures. Transitional Drug Abuse Treatment (TDAT) staff will monitor
SENTRY for incoming inmates who have completed a sex offender treatment program. Upon an
inmate’s acceptance for RRC placement, TDAT staff review and retrieve all relevant
information, including the SOTP Treatment Summary, to forward to the treatment provider.
3.7.3 Monitoring Treatment Progress. The inmate is expected to remain in treatment until
released from Bureau custody. TDAT staff monitor the inmate’s treatment through reviews of
clinical assessments/evaluations, Treatment Plans, and monthly progress reports from
community treatment providers. If there are concerns regarding an inmate’s treatment, the
Regional T-DATC may consult with the Regional Psychology Administrator or Regional
Psychology Treatment Program Coordinator and document in PDS as “TDAT: Sex Offender
Administrative Note.”

P5324.10

2/15/2013

26

Should an inmate exhibit any of the following behavior, the Regional Transitional Drug Abuse
Treatment Coordinator (Regional T-DATC) will notify the inmate in writing that his/her status in
treatment may be in jeopardy:
■ Disruptive behavior.
■ Failure to participate (sleeping, bad attitude, lack of motivation, failure to complete
assignments, continued resistance to the therapeutic process, etc.).
■ “No shows” to treatment, (e.g., canceled, rescheduled, or broken appointments).
■ Display of violent behavior, including threatening statements.
■ Unauthorized Internet access.
■ Possession of pornography or other risk-relevant stimulus materials (e.g., collections of
picture of children).
■ Contact with victims.
■ Any other significant incidents indicating that the inmate is not participating meaningfully in
TDAT.
The Regional T-DATC may provide a clinical intervention or request the community treatment
provider and/or community corrections manager to provide an intervention. An inmate may
receive no more than two notices before the inmate is removed from the program. The Regional
T-DATC documents each intervention, including written warnings in PDS as a “TDAT: Sex
Offender Intervention.”
The Regional T-DATC may remove an inmate at any time if the inmate is not benefitting from
treatment or refuses to participate meaningfully. The Community Corrections Regional
Administrator makes all decisions regarding an inmate’s continued placement in the RRC.
3.7.4 Documentation of Treatment Participation. Within 10 days of the inmate’s release
from custody or termination from the program, TDAT staff request that the community treatment
provider send a discharge summary to their office. A copy of the report is submitted to the
supervising United States Probation Office. TDAT staff scan the discharge summary into PDS.

P5324.10

2/15/2013

27

Chapter 4. Correctional Management Plans for Sex Offenders
It is the policy of the Bureau to impose restrictions on mail and telephone communication,
visiting privileges, and personal property of sexual offenders, as these areas affect the secure and
orderly operations of the institution and the safety of staff, inmates, and the general public.
4.1 Purpose. Effective management of sexual offenders in prison requires accurate assessment
of risk-relevant behavior and the implementation of modifications and restrictions in property,
mail, correspondence, and visitation to minimize risk of re-offense. Modifications and
restrictions will be specified in an individualized Correctional Management Plan (CMP) upon
completion of an Initial Risk Assessment.
4.2 Target Population. CMPs may be imposed only at SOMP institutions. Inmates at nonSOMP institutions who demonstrate risk-relevant behavior may be referred for redesignation to a
SOMP institution to receive a Correctional Management Plan. To warrant a SOMP referral, the
inmate must demonstrate risk-relevant behavior, as defined in this Program Statement.
4.3 Initial Identification of Risk-Relevant Behavior. Risk-relevant behavior may be detected
by any Bureau staff member in the course of conducting routine security operations under
relevant Program Statements (Inmate Personal Property, Visiting Regulations, etc.),
including:
■
■
■
■
■
■
■

Cell searches.
Pat searches.
Telephone monitoring.
Mail monitoring.
Review of incoming publications.
Review of visiting and telephone lists.
Monitoring visiting room activities.

If, during the course of routine security operations, a sexual offender is detected to have engaged
in possible risk-relevant behavior, psychology staff should be notified, as indicated below.
At SOMP institutions, the SOMP Coordinator will be notified. The SOMP Coordinator
determines the need for a CMP. The risk-relevant behavior is described in an Administrative
Note on PDS.
At non-SOMP institutions, the Chief Psychologist is notified. The Chief Psychologist, in
consultation with Correctional Services and Unit Staff, determines the need to recommend a
referral to a SOMP institution to receive a Correctional Management Plan. The risk-relevant
behavior is described in an Administrative Note on PDS.
4.4 Referral to SOMP Institutions. If an institution determines that an inmate at a non-SOMP
facility may warrant a referral to a SOMP to receive a Correctional Management Plan, the Chief
Psychologist should consult with the designated staff at the DSCC to determine whether such a
P5324.10

2/15/2013

28

referral is warranted. All transfers to SOMP institutions for a CMP require approval by
psychology staff at the DSCC or the Psychology Services Branch.
4.5 Implementing, Modifying, and Terminating a Correctional Management Plan. As
noted above, CMPs may only be employed at SOMP institutions. When “Warden or designee”
is referenced in this section of the policy, the designee must be a management official.
4.5.1 Initiating a Correctional Management Plan. A CMP may be initiated at the discretion
of the Warden or designee based on evidence that a sexual offender may have engaged in riskrelevant behavior. The decision to initiate a CMP is ordinarily delegated to the SOMP
Coordinator.
4.5.2 Conducting an Initial Risk Assessment. An Initial Risk Assessment is conducted by a
SOMP Psychologist or Treatment Specialist to determine the inmate’s specific correctional
management needs. Procedures for conducting the Initial Risk Assessment are described in
Chapter 2.
4.5.3 Development of the Correctional Management Plan. The CMP is developed by a
SOMP Psychologist, ordinarily in conjunction with staff from Correctional Services and/or the
Unit Team. The CMP describes specific modifications and/or restrictions to mail, property,
visiting, and telephone privileges, as determined by the inmate’s Initial Risk Assessment. The
CMP is submitted to the Warden or designee for approval prior to issuance.
4.5.4 Implementation of the Correctional Management Plan. A SOMP Psychologist will
meet with the inmate and discuss the Correctional Management Plan and document this contact
in PDS. The inmate will be offered a copy of the CMP. The CMP is a non-clinical document,
and is disseminated to staff in other departments as necessary to ensure its effective
implementation.
4.5.5 Revision and Termination of Correctional Management Plan. The CMP may be
modified by the psychologist with the concurrence of the Warden or designee. A CMP may be
terminated if the Warden determines there is no further need for a Correctional Management
Plan. The termination of a CMP is documented in PDS.
4.6 Components of the Correctional Management Plan. Restrictions may be imposed in the
following areas:
4.6.1 Restrictions of Personal Property. Personal property in the categories listed below may
be restricted:
■ Items that may be used as sexual paraphernalia (e.g., photographs, pictures, or drawings
depicting adults or children in sexually explicit or suggestive poses or situations).
■ Materials that promote the sexual exploitation of children (e.g., written materials that
romanticize adult-child sex; literature from pedophile organizations).
■ Written correspondence in which individuals are discussed in a sexualized way.
P5324.10

2/15/2013

29

■ Written or pictorial materials that promote violence or reflect a degrading attitude to persons
based on gender.
■ Any other personal property deemed inappropriate by the SOMP Coordinator due to its
association with the inmate’s risk to engage in sexually offensive behavior.
Based on the Initial Risk Assessment, the CMP conveys types of restricted personal property
specifically related to an inmate’s sexual risk factors. Inmates will be restricted from possession
of the specified types of personal property. If an inmate is found to be in possession of restricted
property, those items will be seized and handled as contraband, as indicated in the Program
Statement Inmate Personal Property.
When the inmate is found to be in possession of any property that is questionable, the Warden
(or designee) determines whether the property meets the specifications of the CMP. The final
decision regarding any specific property is left to the discretion of the Warden or designee.
4.6.2 Restrictions on Visitation. Inmates may be restricted from visiting members of the
general public who are:
■ Prior child or adult victims of sexual offenses committed by the inmate.
■ Children who are being groomed by the inmate for sexual assault or other predatory behavior
involving children and/or the caregivers of those children.
■ Children who will not be adequately supervised by an accompanying visiting adult.
■ Any other visitors deemed inappropriate by the SOMP Coordinator due to the inmate’s risk
to engage in sexually offensive behavior.
4.6.3 Restricted Correspondence or Telephone Communication. Inmates may be restricted
from corresponding and/or communicating telephonically or electronically with individuals who
are:
■ Prior child or adult victims of sexual offenses committed by the inmate.
■ Children who are being groomed by the inmate for sexual assault or other predatory behavior
involving children and/or the caregivers of those children.
■ Other sexual offenders.
■ Any other contact with the general public deemed inappropriate by the SOMP Coordinator
due to its association with the inmate’s risk to engage in sexually offensive behavior.
4.7 Training at SOMP Institutions. At SOMP institutions, Annual Refresher Training and
Institution Familiarization include training to assist staff in the identification of risk-relevant
conduct. Ordinarily this training is provided by the SOMP Coordinator or SOMP Psychologist.
The training teaches staff how to:
■ Identify sexual stimulus materials in inmate personal property.
■ Identify risk-relevant communication in mail or telephone contacts.
■ Identify inappropriate conduct with visitors.

P5324.10

2/15/2013

30

Within 12 months of the issuance of this policy, the Chief Psychologist will ensure all institution
staff receive training in the correctional management of sex offenders, identification of riskrelevant behaviors, and the SOMP referral process. This training will also be incorporated into
new staff training.
4.8 Institution Supplement at SOMP Institutions. Each SOMP institution is required to have
an Institution Supplement that reflects that institution’s unique characteristics and specifies how
each institution will monitor inmates for risk-relevant behavior. Each institution will develop
local procedures and guidelines required to administer this Program Statement in an Institution
Supplement, which is negotiable at the local level, in accordance with the Master Agreement.
The Institution Supplement addresses:
■ Staff members to be involved in the development of CMPs.
■ Procedures at the institution level to alert staff to inmates with CMPs in the general
population (e.g., “hot lists”).
■ Procedures for monitoring inmates for risk-relevant conduct.
■ Delegation of authority to issue CMPs to the SOMP Coordinator, if desired.
4.9 Restrictions in Residential Units. Restrictions on personal property and publications are
imposed when an inmate uses those items as sexual stimulus materials in furtherance of his/her
sexual deviancy. Because the potential exists for inmates to exchange personal property within
an institution, imposing restrictions on individual inmates does not guarantee a lack of access to
sexual stimulus materials. For this reason, the presence of sexual stimulus materials in
residential sex offender treatment units poses a threat to the successful rehabilitation of program
participants.
To maintain a therapeutic milieu in housing units with a specialized treatment or rehabilitation
mission (e.g., SOTP-R, Commitment and Treatment Program), Wardens may exercise their
discretion in issuing unit-wide restrictions on specific categories of personal property and
publications to prevent the exchange of sexual stimulus materials between inmates. Restrictions
on personal property and publications in treatment units are limited to materials known to be
associated with risk-relevant sexual behavior, and will be generally specified in an Institution
Supplement.
4.10 Management of Sexual Misconduct Toward Staff. Inmates with a history of sexual
misconduct toward staff (e.g., exposure, public masturbation, sexual assault) while incarcerated
are not a target population of SOMP.
These inmates will be managed at their parent institution through the consistent application of
the inmate discipline process. All detected incidences of sexual misconduct toward staff are
dealt with as violations of the inmate code of conduct. Early correctional intervention will
prevent many cases from progressing to repeated sexual misconduct. Progressive sanctions are
applied to deter repeated incidences of sexual misconduct toward staff.

P5324.10

2/15/2013

31

